           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.326 Page 1 of 27


            1    THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                  nbach@gibsondunn.com
            4    MARISSA B. MOSHELL, SBN 319734
                  mmoshell@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    SCOTT A. EDELMAN, SBN 116927
                  sedelman@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East, Suite 4000
          10     Los Angeles, CA 90067-3026
                 Telephone: 310.552.8500
          11     Facsimile: 310.551.8741
          12     Attorneys for Defendants Rachel Maddow,
                 MSNBC Cable L.L.C., NBCUniversal Media,
          13     LLC, and Comcast Corporation
          14
                                         UNITED STATES DISTRICT COURT
          15
                                     SOUTHERN DISTRICT OF CALIFORNIA
          16
          17
                 HERRING NETWORKS, INC.,                CASE NO. 19-cv-1713-BAS-AHG
          18
                            Plaintiff,                  DECLARATION OF SCOTT A.
          19                                            EDELMAN IN SUPPORT OF
                      v.                                DEFENDANTS’ MOTION FOR
          20                                            ATTORNEYS’ FEES AND COSTS
                 RACHEL MADDOW; COMCAST                 (Cal. Civ. Proc. Code § 425.16(c)(1))
          21     CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; and MSNBC CABLE           COURT TO ISSUE BRIEFING
          22     L.L.C.,                               SCHEDULE AND HEARING DATE
          23                Defendants.                 Action Filed: September 9, 2019
          24                                            Judge: Hon. Cynthia Bashant
                                                        Magistrate Judge: Hon. Allison Goddard
          25                                            Courtroom 3B
          26
          27
          28

Gibson, Dunn &
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.327 Page 2 of 27


            1    I, Scott A. Edelman, declare as follows:
            2          1.      I am an attorney at law licensed to practice in the State of California. I
            3    am a partner at Gibson, Dunn & Crutcher LLP (“Gibson Dunn”) and counsel of record
            4    for Defendants Rachel Maddow, Comcast Corporation, NBCUniversal Media, LLC,
            5    and MSNBC Cable L.L.C. (“Defendants”). I am one of the supervising partners in
            6    charge of the work performed on this case by the attorneys and other professionals at
            7    Gibson Dunn.
            8          2.      I submit this declaration in support of Defendants’ Motion for Attorneys’
            9    Fees and Costs pursuant to California Code of Civil Procedure section 425.16(c)(1).
          10     All statements in this declaration are based upon my personal knowledge and, if called
          11     upon to testify, I could and would testify to the facts set forth herein.
          12                   Gibson Dunn’s Retention and Efforts Defending This Case
          13           3.      On September 9, 2019, Plaintiff Herring Networks, Inc. filed a Complaint
          14     for defamation in the United States District Court for the Southern District of
          15     California.
          16           4.      Gibson Dunn was retained soon thereafter, and we assembled a team of
          17     attorneys experienced in First Amendment jurisprudence, defamation actions, and anti-
          18     SLAPP practice. This team included the following individuals:
          19           • Theodore J. Boutrous, Jr., a partner at Gibson Dunn (a true and correct copy
          20                of Mr. Boutrous’ biography, showing his credentials and experience, is
          21                attached hereto as Exhibit A);
          22           • Myself, Scott A. Edelman, a partner at Gibson Dunn (a true and correct copy
          23                of my biography, showing my credentials and experience, is attached hereto
          24                as Exhibit B);
          25           • Nathaniel L. Bach, a senior associate at Gibson Dunn (a true and correct
          26                copy of Mr. Bach’s biography, showing his credentials and experience, is
          27                attached hereto as Exhibit C);
          28

Gibson, Dunn &
                                              1
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.328 Page 3 of 27


            1          • Marissa B. Moshell, a mid-level associate at Gibson Dunn (a true and correct
            2               copy of Ms. Moshell’s biography, showing her credentials and experience, is
            3               attached hereto as Exhibit D); and
            4          • Daniel M. Rubin, a mid-level associate at Gibson Dunn (a true and correct
            5               copy of Mr. Rubin’s biography, showing his credentials and experience, is
            6               attached hereto as Exhibit E).
            7          5.      I believe all of the aforementioned attorneys were both necessary and
            8    reasonable for the litigation of Defendants’ successful Motion to Strike and, based on
            9    my experience, I believe that Gibson Dunn staffed and litigated this case in a
          10     reasonable, efficient, and appropriate manner.
          11           6.      Once our team was assembled, Defendants’ counsel determined the best
          12     method for defeating Plaintiff’s Complaint was to file a Special Motion to Strike under
          13     California Code of Civil Procedure section 425.16.
          14           7.      I communicated our intention of filing an anti-SLAPP motion to Amnon
          15     Z. Siegel of Miller Barondess LLP, counsel for Plaintiff, on September 25, 2019. Mr.
          16     Siegel would not agree to dismiss the Complaint. Mr. Siegel informed me that he still
          17     wanted to move forward with discovery, which he felt was permissible at that phase of
          18     the proceedings. As such, I had my team research the permissibility of discovery when
          19     defendants file a motion to strike based solely on the complaint and judicially
          20     noticeable materials (akin to a Rule 12(b)(6) motion to dismiss), as opposed to factual
          21     grounds. The parties met and conferred on this issue, but did not reach agreement on
          22     the permissibility of discovery. At no point during the meet and confer process, or
          23     anytime thereafter, did Plaintiff offer to dismiss its claim.
          24           8.      Substantial efforts went into the preparation of this dispositive motion.
          25     Gibson Dunn attorneys researched the legal doctrine of protected opinion, which
          26     requires a totality of the circumstances test in which numerous factors may be
          27     considered, requiring significant research. Defendants’ counsel also researched the
          28     case law surrounding substantially true speech. Further, given that Plaintiff brought its

Gibson, Dunn &
                                              2
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.329 Page 4 of 27


            1    Complaint in federal district court, Gibson Dunn attorneys needed to research the
            2    interplay between California’s state anti-SLAPP statute and federal procedural law.
            3    Gibson Dunn attorneys also spent time analyzing the segment of The Rachel Maddow
            4    Show that was at the center of Plaintiff’s lawsuit.
            5          9.     Defendants filed their Special Motion to Strike on October 21, 2019.
            6          10.    Defendants received Plaintiff’s Opposition to their Motion to Strike on
            7    December 2, 2019. The Opposition included three declarations, one of which was
            8    from an alleged linguistics expert, Professor Stefan Th. Gries. Professor Gries
            9    submitted a report with 17 single-spaced pages of analysis concerning Rachel
          10     Maddow’s statement.
          11           11.    Gibson Dunn did not hire an expert to rebut Professor Gries’ expert
          12     report. Defendants’ counsel understood that evidentiary submissions of this sort were
          13     improper at this stage of the proceedings, and chose not to waste time and resources
          14     retaining an expert to work on a report that should not be considered. Plaintiff’s
          15     improper submission did, however, compel Defendants to research the impropriety of
          16     evidentiary submissions in the context of a special motion to strike submitted on a
          17     legal basis only. Defendants’ counsel also conducted further research to respond to
          18     Plaintiff’s other arguments.
          19           12.    Defendants filed their reply brief on December 9, 2019.
          20           13.    The next day, Mr. Siegel contacted Defendants’ counsel and informed
          21     Defendants of his plan to file an Ex Parte Application to Supplement the Record. Mr.
          22     Siegel wanted to submit new evidence of a December 9, 2019 episode of Hardball
          23     with Chris Matthews. Defendants’ counsel again told Mr. Siegel that evidentiary
          24     submissions were improper at this stage, and that the video was irrelevant. Plaintiff
          25     nonetheless filed its Ex Parte Application on December 11, 2019.
          26           14.    As a result of Plaintiff’s Ex Parte Application, Defendants’ counsel was
          27     forced to undertake even further research and briefing to oppose the Application.
          28     Defendants filed their Opposition on December 13, 2019.

Gibson, Dunn &
                                              3
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.330 Page 5 of 27


            1          15.    The Court scheduled an oral argument on Defendants’ Motion to Strike
            2    and Plaintiff’s Ex Parte Application to Supplement the Record. Defendants’ counsel
            3    spent significant time preparing for the hearing, re-reading nearly thirty cases cited
            4    across the briefing, and drafting case summaries and oral argument outlines.
            5    Defendants’ counsel also reviewed The Rachel Maddow Show segment and The Daily
            6    Beast article on which it was based. This effort was undoubtedly made more time
            7    intensive due to Plaintiff’s Ex Parte Application to Supplement the Record.
            8          16.    The Court heard telephonic oral argument on May 19, 2020, and issued an
            9    Order granting Defendants’ Special Motion to Strike on May 22, 2020. A true and
          10     correct copy of the transcript of the hearing on Defendants’ Special Motion to Strike is
          11     attached hereto as Exhibit F.
          12                                       Gibson Dunn’s Fees
          13           17.    Gibson Dunn was retained on a modified contingency fee basis—NBCU
          14     agreed to pay Defendants’ counsel a rate of $100,000 for the filing and argument on
          15     the Anti-SLAPP Motion. NBCU further agreed that, if they were successful on the
          16     Anti-SLAPP Motion and recovered from Plaintiff, they would pay Gibson Dunn any
          17     difference between the $100,00 and the fees actually incurred by counsel.
          18           18.    At the time Gibson Dunn was retained in 2019, our standard hourly rates
          19     were as follows:
          20                  Timekeeper                            Standard 2019 Rate/Hour
          21      Theodore J. Boutrous, Jr.                $1,450
                  (Partner)
          22
                  Scott A. Edelman                         $1,335
          23      (Partner)
                  Nathaniel L. Bach                        $915
          24
                  (Senior Associate)
          25      Marissa B. Moshell                       $625
                  (Mid-Level Associate)
          26
                  Daniel M. Rubin                          $625
          27      (Mid-Level Associate)
          28      Lolita C. Gadberry                       $460

Gibson, Dunn &
                                              4
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.331 Page 6 of 27


            1     (Paralegal)
            2     Erin E. Kurinsky                            $270
                  (Researcher)
            3     Carla H. Jones                              $270
            4     (Researcher)
            5
                       19.      Starting in January 2020, our standard hourly rates were as follows:
            6
                              Timekeeper                               Standard 2020 Rate/Hour
            7     Theodore J. Boutrous, Jr.                   $1,525
            8     (Partner)
                  Scott A. Edelman                            $1,395
            9
                  (Partner)
          10      Nathaniel L. Bach                           $960
                  (Senior Associate)
          11
                  Marissa B. Moshell                          $740
          12      (Mid-Level Associate)
          13      Lolita C. Gadberry                          $480
                  (Paralegal)
          14      Duke K. Amponsah                            $480
          15      (Paralegal)

          16           20.      Based on my reading of the relevant case law, fee applications submitted
          17     in other district courts in California, and my overall familiarity with rates charged by
          18     my firm’s competitors, it is my understanding that these rates are comparable to the
          19     rates charged by peer firms and attorneys with similar skill and experience.
          20           • Attached hereto as Exhibit G is a true and correct copy of an April 2020 fee
          21                 application submitted in bankruptcy court in the northern district of
          22                 California, which reflects hourly billing rates for litigation partners and
          23                 associates from Weil, Gotshal & Manges LLP charged in 2019 and 2020.
          24                 This fee application shows that Weil charged rates up to $1,325 per hour for
          25                 litigation partners, and between $595 and $1,050 for litigation associates. Ex.
          26                 G at 7-9.
          27
          28

Gibson, Dunn &
                                              5
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.332 Page 7 of 27


            1          • Attached hereto as Exhibit H is a true and correct copy of an excerpt from
            2                the Public Rates Report issued by Thomson Reuters on January 14, 2020.
            3                The Thomson Reuters report shows the rates charged by attorneys for matters
            4                in various jurisdictions, including the northern and central districts of
            5                California. Exhibit H excerpts those entries pertaining to any district of
            6                California entries on the report. The report shows that, in 2019, senior
            7                attorneys were charging up to $1,145 per hour for work performed in the
            8                northern district of California. Ex. H at 2.
            9          • Attached hereto as Exhibit I is a true and correct copy of an excerpt from the
          10                 Public Rates Report issued by Thomson Reuters in September 2018. The
          11                 Thomson Reuters report shows the rates charged by attorneys for matters in
          12                 various jurisdictions, including California districts, from 2006 to 2015.
          13                 Exhibit I excerpts those entries pertaining to any district of California entries
          14                 on the report. The report shows that as early as 2012, eight years ago, senior
          15                 attorneys were charging upwards of $800 per hour in the southern district of
          16                 California. Ex. I at 257. As early as 2013, seven years ago, certain senior
          17                 attorneys were already charging over $1,000 per hour in the central district of
          18                 California. Id. at 139.
          19           21.      Gibson Dunn’s hourly rates are also appropriate in light of the high degree
          20     of sophistication, experience, and excellence that Gibson Dunn attorneys bring to bear
          21     on their work (as demonstrated by the success in the present litigation).
          22           22.      I have reviewed Gibson Dunn’s timekeeping records for this case, and the
          23     time referenced in these records reflects the time actually worked in connection with
          24     this matter. I have become very familiar with such records and the processes by which
          25     the firm creates and maintains them. In the regular course of business, Gibson Dunn
          26     maintains records of time spent by individual attorneys and other professionals with
          27     respect to each client matter. In recording their timekeeping entries, attorneys at
          28

Gibson, Dunn &
                                              6
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.333 Page 8 of 27


            1    Gibson Dunn are required to specify the client and matter, the nature of the work
            2    performed, and the amount of time that they expend on a designated task(s).
            3          23.    The work performed on this matter by the attorneys and other
            4    professionals at Gibson Dunn can be categorized as follows:
            5       • (1) reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy
            6          to defeat Plaintiff’s defamation claim;
            7       • (2) researching and drafting the Anti-SLAPP Motion and supporting documents;
            8       • (3) reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
            9          improper evidentiary submission;
          10        • (4) reviewing and responding to Plaintiff’s Ex Parte Application to Supplement
          11           the Record;
          12        • (5) preparing for and attending the hearing on the Anti-SLAPP Motion and
          13           Plaintiff’s Ex Parte Application to Supplement the Record; and
          14        • (6) researching and drafting the Attorneys’ Fees Motion and supporting
          15           documents.
          16           Set forth below are the details of the work completed by the Gibson Dunn
          17     attorneys and other professionals, divided by category, through the filing of this
          18     Motion for Attorneys’ Fees and Costs. This information is a true and accurate
          19     reflection of our timekeeping records of amounts incurred:
          20
                     Date       Time        Amount          Timekeeper                 Task(s)
          21
                                            Incurred
          22
                                         (Rate x Time)
          23
          24      Reviewing and analyzing Plaintiff’s Complaint and discussing initial strategy to
                                       defeat Plaintiff’s defamation claim
          25      9/23/2019 0.2      $183              Bach,           Call with S. Edelman re
          26                                           Nathaniel L.    seeking extension of time to
                                                                       respond.
          27      9/23/2019 0.3      $400.50           Edelman,        Address service of process.
          28                                           Scott A.

Gibson, Dunn &
                                              7
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
           Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.334 Page 9 of 27


            1    9/25/2019   1.4    $875            Moshell,        Call with S. Edelman re
            2                                       Marissa B.      response to Plaintiffs'
                                                                    counsel (.2); research for T.
            3                                                       Boutrous (.2); draft
            4                                                       response to Plaintiffs'
                                                                    counsel (1.0).
            5    9/25/2019   0.5    $457.50         Bach,           Telephone conference with
            6                                       Nathaniel L.    client, T. Boutrous, S.
                                                                    Edelman, T. Evangelis re
            7                                                       initial strategy.
            8    9/25/2019   1.6    $2,320          Boutrous Jr.,   Analyzing issues, strategy,
                                                    Theodore J.     participate in strategy call
            9                                                       with clients.
          10     9/25/2019   0.3    $400.50         Edelman,        Review complaint,
                                                    Scott A.        background.
          11
                 9/25/2019   0.5    $667.50         Edelman,        Research in preparation for
          12                                        Scott A.        call with client.
                 9/25/2019   0.6    $801            Edelman,        Review correspondence
          13
                                                    Scott A.        from plaintiffs regarding
          14                                                        Rule 26 meeting (.2);
                                                                    correspond with team
          15
                                                                    regarding same (.2);
          16                                                        telephone conference with
                                                                    M. Moshell regarding same
          17
                                                                    (.1); update clients (.1).
          18     9/25/2019   0.4    $534            Edelman,        Telephone conference with
          19                                        Scott A.        M. Moshell regarding
                                                                    extension of time to
          20                                                        respond.
          21     9/26/2019   0.6    $162            Kurinsky,       Research for M. Moshell.
                                                    Erin E.
          22     9/26/2019   0.2    $267            Edelman,        Correspond with client.
          23                                        Scott A.
                 9/26/2019   0.6    $801            Edelman,        Address time to respond to
          24                                        Scott A.        complaint with substituted
          25                                                        service and email A. Siegel
                                                                    regarding extension.
          26     9/27/2019   1.4    $875            Moshell,        Draft stipulation and
          27                                        Marissa B.      proposed order for
                                                                    extension of time to respond
          28                                                        to Plaintiff's Complaint.
Gibson, Dunn &
                                            8
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.335 Page 10 of 27


            1    9/27/2019   0.6      $801            Edelman,       Correspond with plaintiff's
            2                                         Scott A.       counsel regarding
                                                                     extension.
            3    9/30/2019   0.1      $27             Jones, Carla   Legal research for N. Bach.
            4                                         H.
                 10/1/2019   0.8      $500            Moshell,       Draft corporate disclosure
            5                                         Marissa B.     statement.
            6    10/1/2019   0.6      $549            Bach,          Emails with A. Jacobs re
                                                      Nathaniel L.   joint motion to extend time
            7                                                        to respond to complaint
            8                                                        (.4); email to M. Moshell re
                                                                     corporate disclosure
            9                                                        statement (.2).
          10     10/2/2019   0.6      $375            Moshell,       Finalize stipulation and rule
                                                      Marissa B.     7.1 statement for filing and
          11
                                                                     file same.
          12     10/2/2019   0.7      $640.50         Bach,          Emails with client re joint
                                                      Nathaniel L.   stipulation to extend time to
          13
                                                                     respond to complaint (.4);
          14                                                         emails with A. Siegel re
                                                                     meet and confer (.3).
          15
                 10/07/2019 0.5       $312.50         Moshell,       Begin preparing notices of
          16                                          Marissa B.     appearance.
          17     10/08/2019 0.5       $312.50         Moshell,       Prepare and file notices of
                                                      Marissa B.     appearance.
          18
                  Researching and drafting the Anti-SLAPP Motion and supporting documents
          19     9/20/2019 0.4      $366             Bach,         Emails with T. Boutrous re
          20                                         Nathaniel L.  anti-SLAPP timing.
                 9/24/2019 1        $1,450           Boutrous Jr., Emails, calls with clients,
          21
                                                     Theodore J.   analyzing issues for anti-
          22                                                       SLAPP motion.
                 9/24/2019 0.4      $366             Bach,         Emails with T. Boutrous re
          23
                                                     Nathaniel L.  anti-SLAPP motion
          24                                                       preparation.
          25     9/25/2019 0.8      $1,068           Edelman,      Prepare for and conference
                                                     Scott A.      call with clients regarding
          26                                                       anti-SLAPP strategy.
          27     9/26/2019 2.6      $1,625           Moshell,      Calls with N. Bach and T.
                                                     Marissa B.    Boutrous re anti-SLAPP
          28                                                       motion (.2); research federal
Gibson, Dunn &
                                             9
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.336 Page 11 of 27


            1                                                      court procedural question
            2                                                      (1.0); research for anti-
                                                                   SLAPP motion (1.4).
            3    9/26/2019   2.6    $2,379          Bach,          Calls with T. Boutrous, S.
            4                                       Nathaniel L.   Edelman, M. Moshell re
                                                                   anti-SLAPP brief (.2);
            5                                                      research for and begin
            6                                                      drafting anti-SLAPP motion
                                                                   to strike (2.4).
            7    9/27/2019   4.1    $3,751.50       Bach,          Research and draft outline
            8                                       Nathaniel L.   for anti-SLAPP motion
                                                                   (3.6); review materials
            9                                                      relevant to anti-SLAPP
          10                                                       briefing (.4).
                 9/28/2019   0.3    $187.50         Moshell,       Research for anti-SLAPP
          11                                        Marissa B.     motion.
          12     9/29/2019   0.7    $437.50         Moshell,       Research for anti-SLAPP
                                                    Marissa B.     motion.
          13
                 10/1/2019   3      $2,745          Bach,          Research re anti-SLAPP
          14                                        Nathaniel L.   motion to strike (2.2);
                                                                   prepare outline of same (.8).
          15
                 10/6/2019   2.4    $2,196          Bach,          Draft talking points for
          16                                        Nathaniel L.   meet and confer call (1.2);
          17                                                       review opinion standards re
                                                                   First Amendment (1.2).
          18     10/7/2019   4.3    $2,687.50       Moshell,       Research for anti-SLAPP
          19                                        Marissa B.     motion (4.3).
                 10/7/2019   2      $1,830          Bach,          Prepare for meet and confer
          20                                        Nathaniel L.   with Plaintiff's counsel (.3);
          21                                                       meet and confer call with A.
                                                                   Siegel re Anti-SLAPP
          22                                                       motion (.4); emails with M.
          23                                                       Moshell re research for anti-
                                                                   SLAPP motion (.5); review
          24                                                       case law re same (.8).
                 10/7/2019   1      $1,335          Edelman,       Prepare for and meet and
          25
                                                    Scott A.       confer with plaintiff re
          26                                                       Anti-SLAPP.
          27     10/8/2019   5.3    $274.50         Bach,          Research opinion cases for
                                                    Nathaniel L.   anti-SLAPP motion (3.0);
          28

Gibson, Dunn &
                                            10
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.337 Page 12 of 27


            1                                                     draft anti-SLAPP motion
            2                                                     (2.3).
                 10/8/2019   2.3    $1,437.50       Moshell,      Continue research for anti-
            3                                       Marissa B.    SLAPP motion (2.3).
            4    10/9/2019   4.9    $4,483.50       Bach,         Drafting anti-SLAPP
                                                    Nathaniel L.  motion.
            5    10/10/2019 5.6     $5,124          Bach,         Working on anti-SLAPP
            6                                       Nathaniel L.  special motion to strike.
                 10/10/2019 1.5     $2,175          Boutrous Jr., Reading key cases for anti-
            7                                       Theodore J.   SLAPP motion.
            8    10/11/2019 2       $2,900          Boutrous Jr., Working on anti-SLAPP
                                                    Theodore J.   motion.
            9
                 10/11/2019 8       $7,320          Bach,         Drafting anti-SLAPP
          10                                        Nathaniel L.  motion to strike (5.8);
                                                                  researching issues re same
          11
                                                                  (2.2).
          12     10/12/2019 5       $4,575          Bach,         Working on draft of anti-
                                                    Nathaniel L.  SLAPP motion.
          13
                 10/13/2019 6.6     $6,039          Bach,         Emails with T. Boutrous re
          14                                        Nathaniel L.  comments to Anti-SLAPP
          15                                                      motion (.8); further
                                                                  revisions to same (5.8).
          16     10/13/2019 4       $5,800          Boutrous Jr., Working on anti-SLAPP
          17                                        Theodore J.   motion.
                 10/14/2019 7.7     $7,045.50       Bach,         Call with T. Boutrous, S.
          18                                        Nathaniel L.  Edelman, T. Evangelis re
          19                                                      anti-SLAPP brief (.5);
                                                                  further calls with T.
          20                                                      Boutrous re same (.3);
          21                                                      further revisions to brief
                                                                  (6.9).
          22     10/14/2019 1       $1,335          Edelman,      Review anti-SLAPP brief
          23                                        Scott A.      (.5); team call re same (.5).
                 10/14/2019 6       $8,700          Boutrous Jr., Working on anti-SLAPP
          24                                        Theodore J.   motion.
          25     10/15/2019 2.2     $1,375          Rubin, Daniel Revise anti-SLAPP motion.
                                                    M.
          26     10/15/2019 4.9     $4,483.50       Bach,         Implementing further edits,
          27                                        Nathaniel L.  revisions to anti-SLAPP
                                                                  draft (3.5); emails and calls
          28

Gibson, Dunn &
                                            11
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.338 Page 13 of 27


            1                                                     with T. Boutrous, S.
            2                                                     Edelman, T. Evangelis re
                                                                  same (.5); emails with D.
            3                                                     Rubin re supporting motion
            4                                                     documents (.4); emails with
                                                                  T. Boutrous re upcoming
            5                                                     client meeting (.5).
            6    10/15/2019 1       $625            Rubin, Daniel Draft and revise notice of
                                                    M.            anti-SLAPP motion, request
            7                                                     for judicial notice, and
            8                                                     proposed order.
                 10/15/2019 4.5     $6,525          Boutrous Jr., Revising, editing anti-
            9                                       Theodore J.   SLAPP motion.
          10     10/15/2019 2.9     $3,871.50       Edelman,      Review draft anti-SLAPP
                                                    Scott A.      Motion, edit same.
          11
                 10/16/2019 7.4     $6,771          Bach,         Review client comments on
          12                                        Nathaniel L.  draft anti-SLAPP motion
                                                                  (.6); prepare for client
          13
                                                                  meeting (.5); telephonic
          14                                                      conference with S. Weiner,
                                                                  T. Hoff, A. Jacobs, T.
          15
                                                                  Boutrous, S. Edelman re
          16                                                      same (.6); further revisions
                                                                  to anti-SLAPP motion (5.7).
          17
                 10/16/2019 2.4     $1,500          Rubin, Daniel Draft and revise materials in
          18                                        M.            support of anti-SLAPP
                                                                  motion.
          19
                 10/16/2019 0.7     $934.50         Edelman,      Telephone conference with
          20                                        Scott A.      clients regarding anti-
          21                                                      SLAPP motion.
                 10/16/2019 3       $4,350          Boutrous Jr., Review client comments on
          22                                        Theodore J.   anti-SLAPP motion, meet
          23                                                      with clients, work on
                                                                  motion.
          24     10/17/2019 4.7     $4,300.50       Bach,         Further revisions to anti-
          25                                        Nathaniel L.  SLAPP motion (3.0); emails
                                                                  with T. Boutrous, client re
          26                                                      same (.5); review and revise
          27                                                      supporting motion
                                                                  documents (RJN, proposed
          28                                                      order, notice of motion,
Gibson, Dunn &
                                            12
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.339 Page 14 of 27


            1                                                       notice of lodging) and send
            2                                                       same to client (1.2).
                 10/17/2019 0.2     $125            Rubin, Daniel   Revise materials in support
            3                                       M.              of anti-SLAPP motion.
            4    10/17/2019 2.9     $4,205          Boutrous Jr.,   Start-to-finish editing,
                                                    Theodore J.     revising of anti-SLAPP
            5                                                       motion.
            6    10/18/2019 0.9     $823.50         Bach,           Call with A. Jacobs re anti-
                                                    Nathaniel L.    SLAPP brief (.1); review
            7                                                       further edits to same (.5);
            8                                                       emails with D. Rubin re
                                                                    upcoming filing and
            9                                                       lodging (.3).
          10     10/18/2019 5.1     $3,187.50       Rubin, Daniel   Revise anti-SLAPP motion
                                                    M.              to strike Plaintiff's
          11
                                                                    complaint.
          12     10/18/2019 0.6     $375            Rubin, Daniel   Confer with N. Bach re
                                                    M.              filing of anti-SLAPP
          13
                                                                    motion.
          14     10/18/2019 1       $1,450          Boutrous Jr.,   Review clients' latest
                                                    Theodore J.     changes, review, revise
          15
                                                                    anti-SLAPP brief.
          16     10/20/2019 2.1     $1,921.50       Bach,           Further revisions to anti-
          17                                        Nathaniel L.    SLAPP motion, including
                                                                    cite check edits (2.0); email
          18                                                        to client re putative final
          19                                                        draft (.1).
                 10/21/2019 4.2     $2,625          Rubin, Daniel   Final proof and cite check
          20                                        M.              of anti-SLAPP motion to
          21                                                        strike complaint and
                                                                    supporting materials.
          22     10/21/2019 3.6     $3,294          Bach,           Final review of anti-SLAPP
          23                                        Nathaniel L.    motion, memorandum,
                                                                    request for judicial notice,
          24                                                        notice of lodging, proposed
          25                                                        order (2.7); emails with
                                                                    client re same (.4); emails
          26                                                        and calls with D. Rubin re
          27                                                        filing (.5).
                 10/21/2019 0.9     $562.50Rubin, Daniel            Confer with N. Bach re
          28                               M.                       anti-SLAPP motion to
Gibson, Dunn &
                                            13
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.340 Page 15 of 27


            1                                                           strike and supporting
            2                                                           documents.
                 10/21/2019 1          $1,450           Boutrous Jr.,   Final revisions to anti-
            3                                           Theodore J.     SLAPP motion papers
            4                                                           before filing.
            5     Reviewing and responding to Plaintiff’s opposition brief, including Plaintiff’s
            6                         improper evidentiary submission
                 12/2/2019 4.7      $2,937.50        Moshell,        Call with N. Bach re reply
            7                                        Marissa B.      brief (.1); research for reply
            8                                                        brief (.1); review and
                                                                     analyze moving and
            9                                                        opposition papers on anti-
          10                                                         SLAPP motion (2.4); begin
                                                                     drafting reply in support of
          11                                                         anti-SLAPP motion (2.1).
          12     12/2/2019 2.5      $2,287.50        Bach,           Review opposition to
                                                     Nathaniel L.    motion to strike and
          13                                                         supporting documents (.8);
          14                                                         meet with M. Moshell re
                                                                     drafting reply brief (.2);
          15                                                         emails with GDC team re
          16                                                         reply brief (.3); draft talking
                                                                     points for reply brief (1.2).
          17     12/3/2019 1.2      $1,098           Bach,           Call with A. Jacobs, M.
          18                                         Nathaniel L.    Moshell re reply brief (.5);
                                                                     meeting with M. Moshell re
          19                                                         same (.2); reading Plaintiff's
          20                                                         cases (.5).
                 12/3/2019 12.1     $7,562.50        Moshell,        Call with client and N. Bach
          21                                         Marissa B.      re reply brief (.5); meeting
          22                                                         with N. Bach re reply brief
                                                                     (.2); draft reply brief (11.4).
          23     12/3/2019 2.2      $1,012           Gadberry,       Review opposition brief and
          24                                         Lolita C.       download cases and statutes
                                                                     cited in same (1.5);
          25                                                         organize cases and statutes
          26                                                         and forward zip file of same
                                                                     to M. Moshell (.7).
          27
          28

Gibson, Dunn &
                                             14
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.341 Page 16 of 27


            1    12/4/2019   3.5    $2,187.50       Moshell,        Continue drafting reply
            2                                       Marissa B.      brief (3.2); correspond with
                                                                    N. Bach re reply brief (.3).
            3    12/4/2019   8.6    $7,869          Bach,           Working on draft of reply in
            4                                       Nathaniel L.    support of motion to strike.
                 12/5/2019   1      $460            Gadberry,       Assist N. Bach with
            5                                       Lolita C.       organization and printing of
            6                                                       case files for T. Boutrous.
                 12/5/2019   5.5    $5,032.50       Bach,           Revising reply in support of
            7                                       Nathaniel L.    anti-SLAPP motion.
            8    12/5/2019   1      $1,450          Boutrous Jr.,   Work on anti-SLAPP reply.
                                                    Theodore J.
            9
                 12/6/2019   1.7    $1,555.50       Bach,           Revisions to reply brief in
          10                                        Nathaniel L.    support of motion to strike.
                 12/6/2019   0.4    $250            Moshell,        Research availability of stay
          11
                                                    Marissa B.      of discovery pending appeal
          12                                                        of an anti-SLAPP order.
                 12/7/2019   0.7    $437.50         Moshell,        Research stays of discovery
          13
                                                    Marissa B.      on appeal from an anti-
          14                                                        SLAPP order.
          15     12/7/2019   0.8    $732            Bach,           Draft email memorandum
                                                    Nathaniel L.    to T. Boutrous re discovery
          16                                                        stay on appeal from an anti-
          17                                                        SLAPP order.
                 12/7/2019   3.5    $3,202.50       Bach,           Revising reply brief in
          18                                        Nathaniel L.    support of motion to
          19                                                        dismiss.
                 12/7/2019   1.2    $1,740          Boutrous Jr.,   Work on anti-SLAPP reply.
          20                                        Theodore J.
          21     12/8/2019   1.5    $1,372.50       Bach,           Further revisions to reply in
                                                    Nathaniel L.    support of anti-SLAPP
          22                                                        motion (1.0); emails with T.
          23                                                        Boutrous, S. Weiner re
                                                                    discovery stay (.5).
          24     12/9/2019   2.8    $1,750          Moshell,        Revise and cite check reply
          25                                        Marissa B.      in support of anti-SLAPP
                                                                    motion (2.5); file reply in
          26                                                        support of anti-SLAPP
          27                                                        motion (.3).
          28

Gibson, Dunn &
                                            15
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.342 Page 17 of 27


            1    12/9/2019   3.5      $3,202.50       Bach,           Final revisions to reply in
            2                                         Nathaniel L.    support of motion to strike
                                                                      (2.0); emails with C.
            3                                                         O'Hagan, S. Weiner, M.
            4                                                         Moshell re same (.5); final
                                                                      proofs of motion before
            5                                                         filing (1.0).
            6    12/9/2019   0.5      $725            Boutrous Jr.,   Final review of anti-SLAPP
                                                      Theodore J.     reply.
            7
            8    Reviewing and responding to Plaintiff’s Ex Parte Application to Supplement the
                                                    Record
            9    12/10/2019 0.9     $823.50           Bach,          Emails with A. Siegel,
          10                                          Nathaniel L.   client team re ex parte
                                                                     application to supplement
          11                                                         record (.6); call with A.
          12                                                         Siegel re same (.2); call
                                                                     with S. Edelman re same
          13                                                         (.1).
          14     12/10/2019 0.2     $267              Edelman,       Telephone conference with
                                                      Scott A.       N. Bach regarding ex parte
          15                                                         application.
          16     12/11/2019 0.5     $312.50           Moshell,       Research for Opposition to
                                                      Marissa B.     ex parte application.
          17     12/11/2019 2       $1,830            Bach,          Draft opposition to ex parte
          18                                          Nathaniel L.   application to supplement
                                                                     evidentiary record (1.5);
          19                                                         emails with S. Weiner, M.
          20                                                         Moshell re same (.5).
                 12/12/2019 0.3     $435              Boutrous Jr., Review, comment on
          21                                          Theodore J.    opposition to ex parte.
          22     12/12/2019 4.6     $4,209            Bach,          Further revisions to
                                                      Nathaniel L.   opposition to ex parte
          23                                                         application to supplement
          24                                                         (4.2); emails and call with
                                                                     T. Boutrous re same (.4).
          25
                 12/13/2019 1.2     $1,098            Bach,          Final revision to and proof
          26                                          Nathaniel L.   of opposition to ex parte
                                                                     application.
          27
          28

Gibson, Dunn &
                                             16
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.343 Page 18 of 27


            1
                     Preparing for and attending the hearing on the Anti-SLAPP Motion and
            2
                           Plaintiff’s Ex Parte Application to Supplement the Record
            3    3/9/2020    0.2       $192            Bach,         Emails to M. Moshell re
                                                       Nathaniel L.  hearing preparation.
            4
                 3/12/2020 5.5         $4,070          Moshell,      Prepare one-pagers for oral
            5                                          Marissa B.    argument on anti-SLAPP
            6                                                        motion.
                 3/16/2020 0.7         $518            Moshell,      Review and revise oral
            7                                          Marissa B.    argument preparation
            8                                                        materials.
                 4/27/2020 0.8         $768            Bach,         Review Bashant orders re
            9                                          Nathaniel L.  tentative rulings in other
          10                                                         cases.
                 4/27/2020 0.3         $418.50         Edelman,      Correspond with client and
          11                                           Scott A.      N. Bach regarding
          12                                                         upcoming hearing.
                 5/4/2020    1         $1,525          Boutrous Jr., Begin hearing preparation.
          13                                           Theodore J.
          14     5/7/2020    2.1       $1,554          Moshell,      Compile materials for T.
                                                       Marissa B.    Boutrous for hearing
          15                                                         preparation.
          16     5/12/2020 6.9         $5,106          Moshell,      Review and analyze key
                                                       Marissa B.    cases and draft case
          17                                                         summaries.
          18     5/12/2020 0.3         $288            Bach,         Reviewing outlines for
                                                       Nathaniel L.  hearing on anti-SLAPP
          19                                                         motion.
          20     5/12/2020 1.7         $1,632          Bach,         Revising outline of talking
                                                       Nathaniel L.  points for anti-SLAPP
          21
                                                                     hearing.
          22     5/12/2020 2.5         $3,812.50       Boutrous Jr., Preparing for hearing on
                                                       Theodore J.   anti-SLAPP motion
          23
                                                                     hearing, including studying
          24                                                         briefs, cases
          25     5/13/2020 2.3         $2,208          Bach,         Draft mooting questions for
                                                       Nathaniel L.  anti-SLAPP hearing.
          26     5/13/2020 1.9         $1,406          Moshell,      Draft questions and answers
          27                                           Marissa B.    for hearing preparation.
                 5/13/2020 2.5         $3,812.50       Boutrous Jr., Hearing preparation.
          28                                           Theodore J.
Gibson, Dunn &
                                             17
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.344 Page 19 of 27


            1    5/14/2020   2.9    $2,146          Moshell,        Meeting with team and
            2                                       Marissa B.      client re hearing (.8);
                                                                    research and correspond
            3                                                       with team re hearing on
            4                                                       anti-SLAPP motion (2.1).
                 5/14/2020   0.9    $864            Bach,           Pre-hearing call with client,
            5                                       Nathaniel L.    T. Boutrous, S. Edelman,
            6                                                       M. Moshell.
                 5/14/2020   1      $1,395          Edelman,        Review anti-SLAPP
            7                                       Scott A.        materials in preparation for
            8                                                       moot session with client.
                 5/14/2020   0.9    $1,255.50       Edelman,        Moot session with client.
            9                                       Scott A.
          10     5/14/2020   3.9    $5,947.50       Boutrous Jr.,   Preparing for moot court,
                                                    Theodore J.     strategy session, participate
          11
                                                                    in same, continue to prepare
          12                                                        for hearing on SLAPP
                                                                    motion.
          13
                 5/15/2020   0.6    $444            Moshell,        Research for hearing on
          14                                        Marissa B.      anti-SLAPP motion.
                 5/16/2020   2      $3,050          Boutrous Jr.,   Prepare for anti-SLAPP
          15
                                                    Theodore J.     hearing.
          16     5/16/2020   0.3    $222            Moshell,        Research court reporting
          17                                        Marissa B.      and hearing transcription
                                                                    for anti-SLAPP hearing.
          18     5/17/2020   3      $4,575          Boutrous Jr.,   Preparing for hearing on
          19                                        Theodore J.     anti-SLAPP motion.
                 5/17/2020   0.3    $222            Moshell,        Correspond with T.
          20                                        Marissa B.      Boutrous re materials for
          21                                                        hearing preparation (.1);
                                                                    correspond with N. Bach
          22                                                        and court reporter re
          23                                                        hearing transcript (.2).
                 5/18/2020   2.2    $2,112          Bach,           Draft one-sheets and
          24                                        Nathaniel L.    hearing arguments.
          25     5/18/2020   1.3    $962            Moshell,        Draft one-pager for oral
                                                    Marissa B.      argument (1); correspond
          26                                                        with team re hearing
          27                                                        preparation (.3).
          28

Gibson, Dunn &
                                            18
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.345 Page 20 of 27


            1    5/18/2020   4.5      $6,862.50        Boutrous Jr.,   Continue to prepare for
            2                                          Theodore J.     hearing on Anti-SLAPP
                                                                       motion.
            3    5/19/2020   1.5      $1,440           Bach,           Prepare for hearing on anti-
            4                                          Nathaniel L.    SLAPP motion (.7);
                                                                       telephonic hearing re same
            5                                                          (.6); post-hearing debrief
            6                                                          with client (.3).
                 5/19/2020   1        $740             Moshell,        Attend telephonic hearing
            7                                          Marissa B.      on anti-SLAPP motion (.6);
            8                                                          call with team re hearing
                                                                       (.1); correspond with court
            9                                                          reporter re hearing
          10                                                           transcript (.3).
                 5/19/2020   1.5      $2,092.50        Edelman,        Attend anti-SLAPP hearing.
          11                                           Scott A.
          12     5/19/2020   4.3      $6,557.50        Boutrous Jr.,   Final preparations for
                                                       Theodore J.     hearing on anti-SLAPP
          13
                                                                       motion, argue motion, call
          14                                                           with clients re same, review
                                                                       transcript.
          15
          16          Researching and drafting the Attorneys’ Fees Motion and supporting
                                                  documents
          17     5/22/2020 2.2      $1,628           Moshell,       Research filing deadline for
          18                                         Marissa B.     motion for attorney's fees
                                                                    (1); review order granting
          19                                                        anti-SLAPP motion and
          20                                                        draft summary (1.2).
                 5/22/2020 0.5      $480             Bach,          Review order granting anti-
          21                                         Nathaniel L.   SLAPP motion.
          22     5/22/2020 0.6      $915             Boutrous Jr., Analyzing anti-SLAPP
                                                     Theodore J.    ruling.
          23
                 5/25/2020 0.6      $444             Moshell,       Conduct research for
          24                                         Marissa B.     motion for attorneys' fees.
                 5/26/2020 5.1      $3,774           Moshell,       Research for attorney fees
          25
                                                     Marissa B.     motion and bill of costs (4);
          26                                                        begin drafting attorney fees
                                                                    motion (1.1).
          27
                 5/27/2020 10.1     $7,474           Moshell,       Continue drafting and
          28                                         Marissa B.     researching for motion for

Gibson, Dunn &
                                             19
Crutcher LLP      EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.346 Page 21 of 27


            1                                                      attorneys' fees (9.9); call
            2                                                      with N. Bach re motion for
                                                                   attorneys' fees and costs
            3                                                      (.2).
            4    5/27/2020   1.2    $1,152          Bach,          Call with M. Moshell re
                                                    Nathaniel L.   drafting fee motion (.3);
            5                                                      emails with M. Moshell, S.
            6                                                      Edelman re same (.3);
                                                                   reviewing fee summary for
            7                                                      motion (.6).
            8    5/27/2020   1.5    $720            Gadberry,      Review and analyze
                                                    Lolita C.      accounting department
            9                                                      billing records received
          10                                                       from M. Moshell.
                 5/27/2020   0.3    $418.50         Edelman,       Emails regarding fee
          11                                        Scott A.       application.
          12     5/28/2020   8.2    $6,068          Moshell,       Continue drafting fees
                                                    Marissa B.     motion.
          13
                 5/28/2020   0.5    $480            Bach,          Meet and confer with A.
          14                                        Nathaniel L.   Siegel re motion for fees
                                                                   (.3); email to clients re same
          15
                                                                   (.2).
          16     5/28/2020   4.5    $2,160          Gadberry,      Review billing records and
          17                                        Lolita C.      prepare charts of billed time
                                                                   pursuant to the request of
          18                                                       M. Moshell.
          19     5/28/2020   0.4    $558            Edelman,       Edit fees motion; emails
                                                    Scott A.       with M. Moshell regarding
          20                                                       research for fees motion.
          21     5/28/2020   1.4    $672            Amponsah,      Research for fees motion
                                                    Duke K.        and confer with M. Moshell
          22                                                       and R. Klyman re same.
          23     5/29/2020   7.4    $5,476          Moshell,       Draft declaration for S.
                                                    Marissa B.     Edelman in support of
          24                                                       attorneys' fees motion.
          25     5/29/2020   5.5    $2,640          Gadberry,      Review and analyze chart
                                                    Lolita C.      regarding billed time and
          26                                                       edit and revise same (5.00);
          27                                                       email exchange with M.
                                                                   Moshell regarding
          28

Gibson, Dunn &
                                            20
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.347 Page 22 of 27


            1                                                      preparation and review of
            2                                                      motion for fees (.50).
                 5/29/2020   0.5    $697.50         Edelman,       Work on fee application and
            3                                       Scott A.       emails with M. Moshell
            4                                                      regarding same.
                 5/31/2020   1.5    $1,440          Bach,          Revising memorandum in
            5                                       Nathaniel L.   support of fee motion.
            6    6/1/2020    2.3    $1,702          Moshell,       Review and revise motion
                                                    Marissa B.     for attorneys' fees and
            7                                                      supporting declaration
            8                                                      (1.8); correspond with team
                                                                   re motion for attorneys' fees
            9                                                      (.5).
          10     6/1/2020    0.4    $384            Bach,          Emails with S. Edelman, M.
                                                    Nathaniel L.   Moshell re motion for fees.
          11
                 6/1/2020    1.0    $1,395          Edelman,       Edit motion for attorneys'
          12                                        Scott A.       fees, declaration in support.
                 6/2/2020    3.2    $2,368          Moshell,       Research for and revise
          13
                                                    Marissa B.     motion for attorneys' fees.
          14     6/2/2020    3.5    $2,590          Moshell,       Call with S. Edelman and
          15                                        Marissa B.     N. Bach re motion for
                                                                   attorneys' fees (.4); continue
          16                                                       revising motion for
          17                                                       attorneys' fees and
                                                                   supporting declaration (3.1).
          18     6/2/2020    1.0    $1,395          Edelman,       Work on motion for
          19                                        Scott A.       attorneys' fees and
                                                                   telephone conference with
          20                                                       N. Bach and M. Moshell
          21                                                       regarding same.
                 6/3/2020    3.5    $2,590          Moshell,       Revise motion for attorneys'
          22                                        Marissa B.     fees and supporting
          23                                                       declaration (2.5); compile
                                                                   exhibits for attorneys' fees
          24                                                       motion (1).
          25     6/3/2020    0.5    $697.50         Edelman,       Revise motion for attorneys'
                                                    Scott A.       fees.
          26     6/4/2020    4.0    $2,960          Moshell,       Research for and revise
          27                                        Marissa B.     motion for attorneys' fees
                                                                   and supporting declaration
          28                                                       (3.8); call with S. Edelman
Gibson, Dunn &
                                            21
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.348 Page 23 of 27


            1                                                               re attorneys' fees motion
            2                                                               (.2).

            3                                   Total Hours and Fees
            4     TOTAL        355.5     $323,965

            5          24.    Set forth below are the details of the hours expended by the Gibson Dunn
            6    attorneys and other professionals, divided by timekeeper, through the filing of this
            7    Motion for Attorneys’ Fees and Costs. This information is a true and accurate
            8    reflection of our records:
            9
          10                    Timekeeper                                 Hours Worked
                  Theodore J. Boutrous, Jr.
          11      (Partner)                                   55.8
          12      Scott A. Edelman
                  (Partner)                                   17.5
          13
                  Nathaniel L. Bach
          14      (Senior Associate)                          135.1
                  Marissa B. Moshell
          15                                                  113.7
                  (Mid-Level Associate)
          16      Daniel M. Rubin
                  (Mid-Level Associate)                       16.6
          17
                  Lolita C. Gadberry
          18      (Paralegal)                                 14.7
          19      Duke Amponsah
                  (Paralegal)                                 1.4
          20      Erin E. Kurinsky
                  (Researcher)                                .6
          21
                  Carla H. Jones
          22      (Researcher)                                .1
          23      TOTAL
                                                              355.5
          24
          25           25.    In sum, through the filing of this Motion for Attorneys’ Fees and Costs,
          26     attorneys and other professionals collectively spent 355.5 hours working on this
          27     matter, which resulted in $323,965 in attorneys’ fees. Gibson Dunn is also seeking any
          28

Gibson, Dunn &
                                              22
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.349 Page 24 of 27


            1    additional fees incurred in connection with preparing a Reply and attending a hearing
            2    on this Motion.
            3                                      Gibson Dunn’s Costs
            4          26.     In addition to the fees for Gibson Dunn attorneys and other professionals,
            5    Defendants incurred certain costs in connection with their Motion to Strike. I have
            6    reviewed Gibson Dunn’s record of costs for this case, and I am familiar with such
            7    records and the processes by which the firm creates and maintains them. In the regular
            8    course of business, Gibson Dunn maintains records of costs incurred in connection
            9    with a particular client and matter.
          10           27.     The costs incurred by Gibson Dunn in connection with this matter can be
          11     categorized as follows:
          12           • Courier costs;
          13           • Document retrieval service costs;
          14           • Process server costs;
          15           • Photocopying costs;
          16           • Research costs; and
          17           • Transcript costs.
          18           Set forth below are the details of the costs incurred by Defendants, divided by
          19     category, through the filing of this Motion for Attorneys’ Fees and Costs. This
          20     information is a true and accurate reflection of our records:
          21             Date                     Cost                           Description
          22
                                                         Courier Costs
          23      10/21/2019             $11.90                 UPS Delivery of DVD to Amnon Z.
          24                                                    Siegel at Miller Barondess LLP
                  5/8/2020               $48.99                 Delivery of hearing preparation materials
          25                                                    to Theodore J. Boutrous, Jr.
          26
                                           Document Retrieval Service Costs
          27      9/26/2019              $109.72           Dun & Bradstreet Document Retrieval
          28                                               Research Costs

Gibson, Dunn &
                                              23
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.350 Page 25 of 27


            1    10/21/2019        $12.30              PACER charges for October 2019
            2    12/9/2019         $1.50               PACER charges for December 2019
                 2/2/2020          $25.00              Docket tracking charges through
            3                                          December 2019
            4    2/28/2020         $2.50               Docket tracking charges through January
                                                       2020
            5    4/1/2020          $15.00              Docket tracking charges through
            6                                          February 2020
                 4/30/2020         $10.00              Docket tracking charges through March
            7
                                                       2020
            8    5/31/2020         $5.00               Docket tracking charges through April
                                                       2020
            9
          10                                Process Server Costs
                 10/21/2019        $44.12              First Legal Network, LLC delivery of
          11                                           Notice of Lodging and DVD to Judge
          12                                           Bashant
                 10/21/2019        $31.35              First Legal Network, LLC delivery of
          13                                           DVD to Gibson Dunn
          14
                                            Photocopying Costs
          15     10/15/2019        $73.80            Printing and photocopying in connection
          16                                         with anti-SLAPP motion
                 10/16/2019        $6.20             Printing and photocopying in connection
          17                                         with anti-SLAPP motion
          18     10/23/2019        $24.80            Printing and photocopying in connection
                                                     with anti-SLAPP motion
          19     12/5/2019         $16.90            Printing and photocopying in connection
          20                                         with reply brief
                 3/4/2020          $4.50             Printing and photocopying in connection
          21                                         with oral argument preparation
          22     5/7/2020          $60.30            Printing and photocopying in connection
                                                     with oral argument preparation
          23
                 5/9/2020          $10.35            Printing and photocopying in connection
          24                                         with oral argument preparation
                 5/13/2020         $13.10            Printing and photocopying in connection
          25
                                                     with oral argument preparation
          26     5/18/2020         $7.50             Printing and photocopying in connection
                                                     with oral argument preparation
          27
          28                                  Research Costs

Gibson, Dunn &
                                            24
Crutcher LLP     EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.351 Page 26 of 27


            1     9/26/2019              $768.00              Westlaw research costs
            2     9/28/2019              $120.00              Westlaw research costs
                  9/29/2019              $120.00              Westlaw research costs
            3     9/30/2019              $121.50              Bloomberg Law research costs
            4     10/7/2019              $1,123.20            Westlaw research costs
                  10/8/2019              $120.00              Westlaw research costs
            5
                  10/10/2019             $408.00              Westlaw research costs
            6     10/13/2019             $201.60              Westlaw research costs
                  10/14/2019             $1.60                HeinOnline research costs
            7
                  10/14/2019             $120.00              Westlaw research costs
            8     10/15/2019             $120.00              Westlaw research costs
            9     10/16/2019             $1,012.80            Westlaw research costs
                  10/17/2019             $360.00              Westlaw research costs
          10      10/18/2019             $240.00              Westlaw research costs
          11      10/20/2019             $360.00              Westlaw research costs
                  12/4/2019              $480.00              Westlaw research costs
          12      12/7/2019              $360.00              Westlaw research costs
          13      12/11/2019             $120.00              Westlaw research costs
                  5/7/2020               $240.00              Westlaw research costs
          14
                  5/14/2020              $120.00              Westlaw research costs
          15      5/15/2020              $240.00              Westlaw research costs
                  5/22/2020              $240.00              Westlaw research costs
          16
                  5/26/2020              $514.40              Westlaw research costs
          17      5/27/2020              $931.20              Westlaw research costs
          18      5/28/2020              $562.40              Westlaw research costs

          19                                         Transcript Costs
                  5/19/2020              $166.75             Transcript order for hearing on anti-
          20
                                                             SLAPP motion and Plaintiff’s ex parte
          21                                                 application to supplement the record
          22                                           Total Costs
          23      TOTAL                  $9,706.28
          24
                       28.     In sum, through the filing of this Motion for Attorneys’ Fees and Costs,
          25
                 Gibson Dunn incurred $9,706.28 in costs. Gibson Dunn is also seeking any additional
          26
                 costs incurred in connection with preparing a Reply and attending a hearing on this
          27
                 Motion.
          28

Gibson, Dunn &
                                              25
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
          Case 3:19-cv-01713-BAS-AHG Document 35-2 Filed 06/05/20 PageID.352 Page 27 of 27


            1          29.    I declare under penalty of perjury under the laws of the State of California
            2    that the foregoing is true and correct, and that this declaration was executed in Los
            3    Angeles, California on June 5, 2020.
            4
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                              26
Crutcher LLP       EDELMAN DECLARATION IN SUPPORT OF DEFENDANTS’ MOTION FOR
                                 ATTORNEYS’ FEES AND COSTS
